Dismiss and Opinion Filed July 18, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-01655-CV

                    LULLY'S INC. D/B/A/ THE RIGHT ONE, Appellant

                                               V.

MELANIE MATTOON, DAVID BOGNER, PENNI SKLAR, AND NAOMI KIARIE, ON
  BEHALF OF THEMSELVES AND OTHERS SIMILARLY SITUATED, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-03363

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright

        The parties move to DISMISS this appeal, stating the appeal and underlying trial court

litigation have been settled. We grant the motion and dismiss the appeal.




121655F.P05
                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                              S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

LULLY'S INC. D/B/A/ THE RIGHT ONE,                    On Appeal from the 14th Judicial District
Appellant                                             Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-12-03363.
No. 05-12-01655-CV          V.                        Opinion delivered by Chief Justice Wright.
                                                      Justices Lang-Miers and Brown
MELANIE MATTOON, DAVID BOGNER,                        participating.
PENNI SKLAR, AND NAOMI KIARIE,
ON BEHALF OF THEMSELVES AND
ALL OTHERS SIMILARLY SITUATED,
Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        Subject to any agreement among the parties, we ORDER that appellees Melanie
Mattoon, David Bogner, Penni Sklar, and Naomi Kiarie, on behalf of themselves and all others
similarly situated, recover their costs, if any, of this appeal from appellant Lully’s Inc. d/b/a The
Right One.


Judgment entered July 18, 2014




                                                –2–